ICJ_089_Lockerbie_LBY_USA_1992-06-19_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

‘ REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING QUESTIONS OF
INTERPRETATION AND APPLICATION OF
THE 1971 MONTREAL CONVENTION ARISING
FROM THE AERIAL INCIDENT
AT LOCKERBIE

(LIBYAN ARAB JAMAHIRIYA v. UNITED STATES
OF AMERICA)

ORDER OF 19 JUNE 1992

1992

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE A DES QUESTIONS
D'INTERPRÉTATION ET D’APPLICATION
DE LA CONVENTION DE MONTREAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE DU 19 JUIN 1992
Official citation :

Questions of Interpretation and Application of the 1971 Montreal Conven-

tion arising from the Aerial Incident at Lockerbie (Libyan Arab Jamahiriya

v. United States of America), Order of 19 June 1992, LC.J. Reports 1992,
p. 234

Mode officiel de citation :

Questions d'interprétation et d'application de la convention de Montréal de

1971 résultant de l'incident aérien de Lockerbie (Jamahiriya arabe libyenne

c. Etats-Unis d'Amérique), ordonnance du 19 juin 1992, C.I.J. Recueil 1992,
p. 234

Sales number 6 1 4
N° de vente :

 

 

 

ISBN 92-1-070672-2

 
234

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1992 1992
: 19 juin

| Rôle général
19 juin 1992 n° 89

AFFAIRE RELATIVE À DES QUESTIONS
D'INTERPRÉTATION ET D'APPLICATION
DE LA CONVENTION DE MONTRÉAL DE 1971
RESULTANT DE L’INCIDENT AERIEN
DE LOCKERBIE

(JAMAHIRIYA ARABE LIBYENNE c. ETATS-UNIS
D’AMERIQUE)

ORDONNANCE

Présents : M. OpaA, Vice-Président, faisant fonction de président en l'affaire;
sir Robert JENNINGS, Président de la Cour; MM. LACHS, AGo,
SCHWEBEL, BEDJAOU!, Ni, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, AGUILAR MAWDSLEY, RANJEVA, AJIBOLA,
juges ; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 45, para-
graphe 1, de son Règlement,

Vu la requête déposée au Greffe de la Cour le 3 mars 1992, par laquelle
la Jamahiriya arabe libyenne populaire et socialiste a introduit une
instance contre les Etats-Unis d'Amérique au sujet d’un «différend entre
la Libye et les Etats-Unis concernant l'interprétation ou l’application de la
convention de Montréal » du 23 septembre 1971, différend qui trouve son

4
CONVENTION DE MONTRÉAL DE 1971 (ORDONNANCE 19 VI92) 235

origine dans des actes ayant abouti à l’incident aérien survenu au-dessus
de Lockerbie, en Ecosse, le 21 décembre 1988;

Considérant que, au cours d’une réunion que le Vice-Président de la
Cour, faisant fonction de président en l’affaire, a tenue avec les représen-
tants des Parties le 5 juin 1992, les Parties sont convenues des délais indi-
qués ci-dessous,

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la Jamahiriya arabe libyenne, le 20 décembre 1993;

Pour le contre-mémoire des Etats-Unis d'Amérique, le 20 juin 1995;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
Paix, à La Haye, le dix-neuf juin mil neuf cent quatre-vingt-douze, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la Jamahiriya arabe
libyenne populaire et socialiste et au Gouvernement des Etats-Unis
d’ Amérique.

Le Vice-Président,
(Signé) Shigeru Opa.
Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
